        Case 1:18-cr-00263-SHR Document 155 Filed 10/15/20 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :    Crim. No. 1:18-cr-263
                                           :
                                           :
                   v.                      :
                                           :
                                           :
DAMON TODD CAREY                           :    Judge Sylvia H. Rambo

                                MEMORANDUM
      Presently before the court is a report and recommendation (“R&R”) by

Magistrate Judge Carlson (Doc. 139) addressing Defendant Damon Todd Carey’s

(“Defendant”) Motion to Reconsider Suppression Issues Based on Recently

Received Metadata Evidence (Doc. 110). In the motion, Defendant relies on

metadata evidence associated with police photographs taken inside his home which

reveal that the photographs were taken shortly before a search warrant for the home

was issued. After an evidentiary hearing on the matter, Magistrate Judge Carlson

issued the R&R in which he recommends that the photographs taken inside

Defendant’s home, which were admittedly taken prior to the issuance of the search

warrant, be suppressed. However, Magistrate Judge Carlson also recommends that

the court deny the defendant’s motion to suppress the remaining evidence seized by

the police pursuant to the search warrant. Further, he recommends that the limited

grounds for reconsideration cited by Defendant in his motion do not provide any

justification for reconsidering other aspects of this court’s ruling. Defendant timely
       Case 1:18-cr-00263-SHR Document 155 Filed 10/15/20 Page 2 of 6




filed objections to the R&R. (Doc. 148.) For the reasons that follow, the court will

overrule the objections and adopt the R&R in its entirety.

I.    Standard of Review

      The Federal Magistrate Act authorizes a district judge to refer a pretrial

motion—including a motion to suppress—to a magistrate judge to hold a hearing

and to prepare and submit an R&R for the disposition of the motion. 28 U.S.C. §

636(b)(1)(B). If an objection is filed to the R&R, the court must conduct a de novo

review of those portions of the R&R to which objections are made. 28 U.S.C. §

636(b)(1). Although a de novo review does not require the court to rehear witnesses

whose testimony has been evaluated by the magistrate judge, it does require the court

to independently consider factual issues based on the record. See United States v.

Raddatz, 447 U.S. 667, 675-76 (1980). This de novo review requires the court to re-

examine all the relevant evidence previously reviewed by the magistrate judge to

determine whether the recommendation should be accepted, rejected, or modified in

whole or in part. Fed. R. Crim. P. 59(b)(3). The court may receive further evidence,

if desired. Id. However, an objection that does nothing more than state a

disagreement with a magistrate judge’s suggested resolution or merely restates the

arguments previously presented is not an “objection” as that term is used in this

context and is not entitled to de novo review.
       Case 1:18-cr-00263-SHR Document 155 Filed 10/15/20 Page 3 of 6




II.   Objections

      Defendant has set forth the following eight objections to the R&R:

         1) Magistrate Judge Carlson erred in limiting the reconsideration of

            Defendant’s suppression issues to Investigator Lyda illegally and

            unconstitutionally taking photographs inside his home, when under the

            facts and circumstances of this case, the interests of justice require that

            all aspects of this court’s original suppression ruling be reconsidered in

            light of the new evidence adduced at the supplemental suppression

            hearing.

         2) Because Investigator Lyda entered the home to take photographs prior

            to the search warrant being issued, law enforcement’s original entry

            into Defendant’s home was illegal and unconstitutional and therefore

            all evidence subsequently discovered pursuant to the search warrant

            should be suppressed under the Fruit of the Poisonous Tree Doctrine.

         3) Any statements or utterances made by Mikia Sloane should be

            suppressed because they were allegedly involuntary and the product of

            coercion or overstepping by the investigating officers.

         4) Magistrate Judge Carlson erroneously concluded that the Independent

            Source Doctrine applies to Defendant’s case and bars suppression of

            the evidence because the search warrant subsequently obtained and
       Case 1:18-cr-00263-SHR Document 155 Filed 10/15/20 Page 4 of 6




             executed was in fact predicated on the prior police misconduct which

             cannot be so neatly separated from the application for the warrant.

         5) The government failed to meet its burden of proving that the evidence

             seized from the trunk of Defendant’s vehicle is admissible under the

             Inevitable Discovery Doctrine for the reasons argued at pages 13

             through 27 of his brief to Magistrate Judge Carlson.

         6) The government failed to meet its burden of establishing that the

             Inevitable Discovery Doctrine or “Good Faith” Exception apply in

             Defendant’s case for the reasons argued at pages 27 through 37 of his

             brief to Magistrate Judge Carlson.

         7) The government failed to meet its burden of establishing that the

             Independent Source Doctrine, as promulgated in Murray v. United

             States, 487 U.S. 533 (1988) applies in Defendant’s case for the reasons

             argued at pages 37 through 57 of his brief to Magistrate Judge Carlson.

         8) The search warrant could not be used as an independent source because

             it did not meet Fourth Amendment requirements and therefore was

             invalid.

(Doc. 148, pp. 3-9.)
        Case 1:18-cr-00263-SHR Document 155 Filed 10/15/20 Page 5 of 6




III.   Discussion

       In his objections, Defendant does not meaningfully challenge the magistrate

judge’s analysis or conclusions but instead merely restates the arguments he initially

presented to the court. As such, Defendant’s objections are not entitled to de novo

review. Instead, the court will review the R&R for clear error.

       The sole issue raised by the motion to reconsider that has not previously been

addressed by the court is the legal significance of the fact that photographs were

taken of the interior of Defendant’s home without the benefit of a warrant. The

magistrate judge reopened the evidentiary record to address this limited issue.

Notably, the motion to reconsider did not provide any basis for challenging the

district court’s finding that the $79,320 located in Defendant’s rental car would have

been inevitably discovered pursuant to police impound procedures, since the vehicle

search was entirely independent of the photographs taken inside the home. Likewise,

nothing about the discrepancy in the time the photographs were taken changes the

court’s initial analysis regarding the minor scrivener’s error on the warrant—a single

digit error in the address of the home the officers had already secured.

       As to the legal significance of the photographs being taken prior to the

issuance of the warrant, the court will adopt the magistrate judge’s well-reasoned

analysis. The court agrees with the magistrate judge’s conclusion that the

photographs should be suppressed. It also agrees that, under the independent source
       Case 1:18-cr-00263-SHR Document 155 Filed 10/15/20 Page 6 of 6




doctrine, the physical evidence which was subsequently seized pursuant to a valid

warrant—one that made no mention of the photographed evidence—should not be

suppressed.

IV.   Conclusion
      For these reasons, the court agrees with Magistrate Judge Carlson’s statement

of facts, application of the law and his well-reasoned conclusions. Accordingly, the

court will overrule Defendant’s objections and adopt the report and

recommendation.



                                             s/Sylvia H. Rambo
                                             United States District Judge


Dated: October 15, 2020
